Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 156-161 are presented for examination.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 156-161 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,134,050 and claims 1-4 of U.S. Patent No. 10,587,563. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application encompass the same subject matter as the patented claims, but with obvious wording variations such as both sets of claims are drawn to data exchange between a plurality of personal computing devices where a third party receives, stores, and transmits data between each of said personal computing devices.
Claims 156-161 of current application is directed toward data exchange between a plurality of personal computing devices in which a third party receives, stores, and transmits data between each of said personal computing devices, comprising: providing a third party data sharing server in network communication with the personal computing devices; establishing an encryption/decryption module on each personal computing device; creating an original data file on one of said personal computing devices; generating a file encryption key and a file decryption key associated with the original data file using the encryption/decryption module; encrypting the original data file with the file encryption key to generate an encrypted original data file; encrypting the file decryption key with a first unique encryption key associated with a first recipient to produce a first encrypted file decryption key; encrypting the file decryption key with a second unique encryption key associated with a second recipient to produce a second encrypted file decryption key; transmitting the encrypted original data file, the first encrypted file decryption key, and the second encrypted file decryption key to the third party data sharing server for storage; forwarding the encrypted original data file and the first encrypted file decryption key from the third party server to the first recipient’s personal computing device; forwarding the encrypted data file and the second encrypted file decryption key from the third party server to the second recipient’s personal computing device; decrypting the file decryption key using the encryption/decryption module of the first recipient’s personal computing device to reconstitute the file decryption key from the first encrypted file decryption key and a first recipient decryption key, the first recipient decryption key being usable for reconstituting the original data file; and decrypting the file decryption key using the encryption/decryption module of the second recipient’s personal computing device to reconstitute the file decryption key from the second encrypted file decryption key and a second recipient decryption key, the second recipient decryption key usable for reconstituting the original data file; whereby the third party data sharing server does not store or receive the original data file or a key to decrypt a file to create the original data file.

Claims 1-6 of U.S. Patent No. 11,134,050 mentions data exchange between a plurality of personal computing devices where a third party receives, stores, and transmits data between each of said personal computing devices, comprising: 
providing a third party data sharing server in network communication with the personal computing devices; 
establishing an encryption/decryption module on each personal computing device in network communication with the data sharing server; 
generating a file encryption key and a file decryption key associated with an original data file using the encryption/decryption module of a first personal computing device associated with a first user, the file decryption key being usable for reconstituting data files encrypted with the file encryption key; 
encrypting the original data file with the file encryption key for sharing with a second personal computing device associated with a second user selected by the first user and with a third personal computing device associated with a third user selected by the first user; 
encrypting the file decryption key with a first recipient encryption key associated with the second user to produce a first encrypted file decryption key; 
encrypting the file decryption key with a second recipient encryption key associated with the third user to produce a second encrypted file decryption key; 
transmitting the encrypted data file, the first encrypted file decryption key, and the second encrypted file decryption key to the third party data sharing server for storage; 
forwarding the encrypted data file and the first encrypted file decryption key from the third party server to the second personal computing device; 
forwarding the encrypted data file and the second encrypted file decryption key from the third party server to the third personal computing device; 
decrypting the file decryption key using the encryption/decryption module of the second personal computing device to reconstitute the file decryption key from the first encrypted file decryption key and a first recipient decryption key, the first recipient decryption key being usable for reconstituting data files encrypted with the first recipient encryption key; 
decrypting the file decryption key using the encryption/decryption module of the third personal computing device to reconstitute the file decryption key from the second encrypted file decryption key and a second recipient decryption key, the second recipient decryption key being usable for reconstituting data files encrypted with the second recipient encryption key; 
decrypting the encrypted data file using the encryption/decryption module of the second personal computing device to reconstitute the original data file from the encrypted data file and the file decryption key; and
decrypting the encrypted data file using the encryption/decryption module of the third personal computing device to reconstitute the original data file from the encrypted data file and the file decryption key.

Claims 1-4 of U.S. Patent No. 10,587,563 mentions a method for data exchange between a plurality of personal computing devices where a third party receives, stores, and transmits data between each of said personal computing devices, comprising: 
providing a third party data sharing server connecting the personal computing devices;  
establishing an encryption/decryption module on each personal computing device connected to the data sharing server;  
generating a file encryption key and a file decryption key associated with and unique to an original data file using the encryption/decryption module of a first personal computing device associated with a first user, the file decryption key being usable for reconstituting data files encrypted with the file encryption key;  
encrypting the original data file with the file encryption key for sharing with a second personal computing device associated with a second user selected by the first user and with a third personal computing device associated with a third user selected by the first user;  
encrypting the file decryption key with a first recipient encryption key unique to the second user to produce a first encrypted file decryption key;  
encrypting the file decryption key with a second recipient encryption key unique to the third user to produce a second encrypted file decryption key;  
transmitting the encrypted data file, the first encrypted file decryption key, and the second encrypted file decryption key to the third party data sharing server for storage, the third party data sharing server being without a capability to decrypt the file decryption key from the first encrypted file decryption key and without a capability to decrypt the file decryption key from the second encrypted file decryption key and without a capability to decrypt the original data file from the encrypted data file;  
forwarding the encrypted data file and the first encrypted file decryption key from the third party server to the second personal computing device;  
forwarding the encrypted data file and the second encrypted file decryption key from the third party server to the third personal computing device;  
decrypting the file decryption key using the encryption/decryption module of the second personal computing device to reconstitute the file decryption key from the first encrypted file decryption key and a first recipient decryption key, the first recipient decryption key being usable for reconstituting data files encrypted with the first recipient encryption key;  and 
decrypting the file decryption key using the encryption/decryption module of the third personal computing device to reconstitute the file decryption key from the second encrypted file decryption key and a second recipient decryption key, the second recipient decryption key being usable for reconstituting data files encrypted with the second recipient encryption key;  
decrypting the encrypted data file using the encryption/decryption module of the second personal computing device to reconstitute the original data file from the encrypted data file and the file decryption key; and
decrypting the encrypted data file using the encryption/decryption module of the third personal computing device to reconstitute the original data file from the encrypted data file and the file decryption key.  
As can be seen there are some differences between the claims; however, the differences are obvious and therefore, the claims are not patentably distinct from one another because the claims of the current application encompass the same subject matter as the patented claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thu Ha Nguyen, whose telephone number is (571) 272-3989.  The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THU HA T NGUYEN/Primary Examiner, Art Unit 2444